Mr. Justice Duncan delivered the opinion of the court. 4. Appeal and error, § 1021*—when judgment may not he attacked on appeal. A plaintiff in error is in no position to complain of a judgment against him for insufficiency of evidence, where no motion for a new trial or exceptions to the overruling of the same appears in the bill of exceptions, nor any exception to the judgment, and the affidavits in support of a new trial are not made part of the bill of exceptions but are simply attached to the common-law record and not certified by the trial judge as part of the record or bill of exceptions. 5. Appeal and error, § 782*—how rulings of trial court may he reviewed. Section 81 of the Practice Act, J. & A. ¶ 8618, prescribes two methods of review of the rulings of the trial court, one by stenographic report of the trial and the other by bill of exceptions, and if the latter method is employed the former rules of law in regard thereto govern, except where specifically changed by the 1911 amendment. 6. New trial, § 68*—when warranted. A new trial is not warranted on the ground of newly-discovered evidence where the affidavits show merely forgotten evidence which is cumulative and where no proper diligence in securing such evidence is shown.